Citation Nr: 0031626	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy (also claimed as DR2 deficiency).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, variously diagnosed as emotional 
unstable personality, intermittent panic situations, and 
interactive social instability.

4.  Entitlement to service connection for multiple allergies 
with chronic upper respiratory infection and chronic 
bronchitis.

5.  Entitlement to service connection for a muscle strain of 
the right abdomen (claimed as right lower quadrant pain of 
the abdomen).

6.  Entitlement to service connection for bilateral Achilles 
tendinitis (claimed as intermittent minor edema in both 
ankles and chronic pain).

7.  Entitlement to service connection for blurred vision and 
pain of both eyes.

8.  Entitlement to service connection for intermittent acute 
nausea.

9.  Entitlement to service connection for migraine headaches.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for sleep apnea 
(claimed as chronic daytime sleepiness and nighttime sleep 
disturbances).

12.  Entitlement to service connection for a thoracic spine 
strain and scoliosis (claimed as intermittent muscle spasms 
of the thoracic back and legs).

13.  Entitlement to service connection for myofascial pain 
syndrome with intermittent numbness of all limbs (claimed as 
intermittent radiating full body fulgurant pains).

14.  Entitlement to service connection for a psychiatric 
disorder diagnosed as dysthymic disorder and/or depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from February 
1970 to October 1970, when he was discharged for 
unsuitability.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO found that 
new and material evidence had not been submitted to reopen 
claims for service connection for a back disorder, narcolepsy 
and a nervous disorder variously diagnosed as emotional 
unstable personality, intermittent panic situations, and 
interactive social instability.  The appellant is also 
appealing the May 1999 RO rating decision which denied, as 
not-well-grounded, all of his claims of entitlement to 
service connection for multiple allergies with chronic upper 
respiratory infection and chronic bronchitis; a muscle strain 
of the right abdomen (claimed as right lower quadrant pain of 
the abdomen); bilateral Achilles tendinitis (claimed as 
intermittent minor edema in both ankles and chronic pain); 
blurred vision and pain of both eyes; intermittent acute 
nausea; migraine headaches; sinusitis; sleep apnea (claimed 
as chronic daytime sleepiness, and nighttime sleep 
disturbances); a thoracic spine strain and scoliosis (claimed 
as intermittent muscle spasms of the thoracic back and legs); 
myofascial pain syndrome with intermittent numbness of all 
limbs (claimed as intermittent radiating full body fulgurant 
pains); and a psychiatric disorder diagnosed as dysthymic 
disorder and/or depression.

The Board notes that, in August 1976, the Huntington, West 
Virginia RO issued a rating decision which denied the 
appellant's claims of entitlement to service connection for 
narcolepsy, a back condition and a nervous disorder.  The 
appellant was notified of the denial that same month and did 
not appeal.  The appellant subsequently attempted to reopen 
his back claim, but the St. Petersburg RO issued a rating 
decision which denied the reopening of the back claim in June 
1991.  He was notified the next month and he pursued an 
appeal of that denial.  The Board issued a decision, in May 
1994, that denied the appellant's claim, finding that no new 
and material evidence had been submitted and denying the 
reopening of the issue.  He was notified, and did not appeal 
the decision.

The appellant subsequently attempted to reopen his claim for 
service connection for a back condition July 1994; the RO 
issued a decision which denied the reopening of that claim 
for service connection in August 1994.  He was notified of 
the reopening denial in a letter dated in August 1994, but 
did not appeal.

The claims of entitlement to service connection for multiple 
allergies with chronic upper respiratory infection and 
chronic bronchitis; a muscle strain of the right abdomen 
(claimed as right lower quadrant pain of the abdomen); 
bilateral Achilles tendinitis (claimed as intermittent minor 
edema in both ankles and chronic pain); blurred vision and 
pain of both eyes; intermittent acute nausea; migraine 
headaches; sinusitis; sleep apnea (claimed as chronic daytime 
sleepiness, and nighttime sleep disturbances); a thoracic 
spine strain and scoliosis (claimed as intermittent muscle 
spasms of the thoracic back and legs); myofascial pain 
syndrome with intermittent numbness of all limbs (claimed as 
intermittent radiating full body fulgurant pains); and a 
psychiatric disorder diagnosed as dysthymic disorder and/or 
depression will be addressed in the REMAND section which 
follows the ORDER section in the decision below.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By a rating decision issued in August 1976, the 
appellant's claims of entitlement to service connection for a 
back disorder, and for narcolepsy were each denied as not 
incurred or aggravated in service.  The personality disorder 
that was identified was held not to be a disorder for which 
service connection could be granted.  The appellant was 
notified of these denials that same month and did not appeal.

3.  The last final disallowance of the reopening of a claim 
for service connection for a low back disorder was the August 
1994 rating decision.  The appellant was notified of the 
rating decision that same month, and did not appeal.

4.  The additional evidence submitted since the August 1994 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, does not bear directly and 
substantially upon the specific matter under consideration, 
nor is this evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The last final disallowance of the narcolepsy and nervous 
disorder claims was the August 1976 rating decision.  The 
appellant was notified of the rating decision that same 
month, and did not appeal.

6.  The additional evidence submitted since the August 1976 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, does not bear directly and 
substantially upon the specific matters under consideration, 
nor is this evidence so significant that it must be 
considered in order to fairly decide the merits of the 
narcolepsy claim or the merits of nervous disorder claim.


CONCLUSIONS OF LAW

1.  The August 1994 rating action denying the reopening of 
the appellant's claim for service connection for a low back 
disorder is final, as is the August 1976 rating action 
denying his claims for narcolepsy and a nervous disorder.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the August 1994 
rating action is not new and material, and it does not serve 
to reopen the appellant's claim for service connection for a 
low back disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a) 
(2000); Evans v. Brown, 9 Vet. App. 273 (1996); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The evidence received subsequent to the August 1976 
rating action is not new and material, and it does not serve 
to reopen either the appellant's claim for service connection 
for narcolepsy, or his claim for service connection for a 
nervous disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board notes 
that the readjudication of this claim by the RO was pursuant 
to the principles of Hodge as evidenced by the June 2000 
Supplemental Statements of the Case (SSOC).  

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A.  Back claim.

As previously noted, the Huntington, West Virginia RO issued 
a rating decision, in August 1976, which denied the 
appellant's claim of entitlement to service connection for 
narcolepsy, a back condition and a nervous disorder.  The 
appellant was notified of the denial that same month and did 
not appeal.  That rating action became final.  It was held 
that the nervous condition (a personality disorder) was not a 
disorder under the law.  It was noted that narcolepsy was not 
shown by the evidence of record.  The appellant subsequently 
attempted to reopen his back claim, but the St. Petersburg RO 
issued a rating decision which denied the reopening of the 
back claim in June 1991.  He was notified the next month and 
he pursued an appeal of that denial.  The Board issued a 
decision, in May 1994, that denied the appellant's claim, 
finding that no new and material evidence had been submitted 
and denying the reopening of the issue.  He was notified, and 
did not appeal the decision.  That decision has became final.  

The appellant subsequently attempted to reopen his claim for 
service connection for a back condition July 1994; the RO 
issued a decision which denied the reopening of that claim 
for service connection in August 1994.  He was notified of 
the reopening denial in a letter dated in August 1994, but 
did not appeal.  That decision has became final.  The August 
1994 rating decision therefore represents the last time that 
the low back claim was finally disallowed on any basis.  The 
appellant's low back claim may be reopened only if new and 
material evidence has been secured or presented since the 
August 1994 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in connection with its 
August 1976 rating decision included the appellant's service 
medical records and his October 1970 and July 1976 
applications for benefits (VA Forms 21-526).  Review of the 
service medical records revealed that the appellant had had 
no complaints of a back condition during his entrance 
examination conducted on February 17, 1970.  Treatment notes 
from less than two weeks later, dated February 28, 1970, 
indicated that the appellant had reported having had low back 
pain for six months, and reported having had X-rays done of 
his back.  No abnormal findings were reported and no 
diagnosis was given.  In August 1970, the appellant was seen 
for complaints of low back pain after doing heavy lifting.  
The impression was back strain.  On his report of medical 
history submitted in conjunction with his September 1970 
separation examination, the appellant complained of back 
trouble; the examining physician noted that the appellant 
complained of intermittent low back pain of eight months' 
duration.  The back was found to be normal on physical 
examination; there was no sciatica, and X-rays of the back 
were negative.

When it issued its decision in May 1994, the Board considered 
the above evidence, as well as the appellant's March 1991 VA 
Form 21-526; other written statements submitted by the 
appellant and his representatives; a VA Form 21-4192 dated in 
November 1991; a statement from the appellant's private 
physician, dated in December 1990, that described the nature 
and extent of the appellant's back problems resulting from a 
work-related accident that occurred in November 1987; a 
radiology report from a December 1987 total myelogram and CT 
lumbar spine examination that revealed a herniated nucleus 
pulposus; the report of an October 1990 electrophysiological 
study done of the appellant's back that indicated that the 
findings were related to a 1987 work injury; and the report 
of the May 1991 VA medical examination that indicated a 
diagnosis of a low back disc at L4-L5.  The VA examiner 
offered no opinion as to the etiology of the back disorder. 

The RO considered the above evidence plus two additional 
private physician reports before issuing its August 1994 
denial of the appellant's request for a reopening of his low 
back service connection claim.  One report, dated in July 
1994, was from the appellant's private treating physician.  
This doctor stated that he had been treating the appellant 
since June 1984, when the appellant injured his back while 
lifting and that he had been treating the appellant for back 
pain since that time.  The other report, from a neurologist, 
was dated in July 1993, indicated that the appellant had 
suffered a compression injury of the spine in 1987, and that 
he currently was diagnosed with chronic fatigue syndrome and 
myofascial pain syndrome.

The Board has considered each item of evidence which has been 
added to the record since the August 1994 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes various written statements submitted 
by the appellant and his representatives; an undated partial 
psychologist report; a March 1995 Sleep Disorder Clinic 
report; a September 1995 Clinic for Allergic and Rheumatic 
Diseases report; a November 1987 Beeches Hospital report 
indicating that the appellant received treatment for a 
strained thoracic spine; an August 1993 SmithKline Beecham 
laboratory report; Mayo Clinic records dated between June and 
August of 1999; and written lay statements from the 
appellant's mother and several long-time friends, including a 
registered nurse.  

The July 1999 Mayo Clinic records indicate that the appellant 
reported that his initial back pain started in the early 
1970s during basic training.  He also complained of pain 
encompassing almost his entire body dating back to the 1970s.  
The appellant was noted to be especially concerned in that he 
felt that his debilitating total body pain was related to his 
military service.  MRI testing was said to reveal disk 
degenerative changes at L4-5 and L5-S1, as well as disk 
herniation at L5-S1 and disk protrusion at L4-5.  The Board 
notes that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's medical and psychiatric pathology fail to provide 
any additional relevant evidence as to the issue of whether 
the appellant's low back disorder was incurred in or 
aggravated by service.  The records relating to medical 
disorders other than the low back are totally irrelevant, 
while records indicating that some low back pathology was 
diagnosed after service and that the appellant was recently 
treated for said pathology which may have worsened 
thereafter, were all considered by the RO in its August 1994 
rating decision and found not to demonstrate entitlement to 
service connection.  The additional treatment for any low 
back disorder rendered since the filing of the original claim 
sheds no further light on the question of a causal or 
etiologic relationship between said pathology and any 
incident relating to service.

While the appellant has submitted statements that he had no 
low back symptomatology prior to entering active duty, that 
he was discharged from active duty because of medical 
problems incurred as the result of in service abuse by a 
drill instructor and that he has suffered from low back 
symptomatology since active service, the Board finds that the 
assertions of the appellant that his current low back 
disorder is related to experiences he had in service are not 
competent medical evidence with regard to that issue.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. 
App. 91, 92-93 (1993).  Furthermore, the appellant lacks the 
medical expertise to enter a medical judgment as to any 
relationship between the onset of his current low back 
disorder and any in-service incident.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Likewise, any statement of the 
appellant's representatives or friends as to the etiology of 
the appellant's low back disorder is also insufficient to 
establish a medical diagnosis.  Id.  

The Board does note that two of the persons who submitted 
written statements identified themselves as health care 
professionals.  The appellant's mother described herself as 
being a "Retired Health Care Provider" and put the initials 
"R.H.C." after her name.  It is unknown exactly what sort 
of recognized health care training and/or credentials, if 
any, the appellant's mother has.  Another statement was 
submitted by a registered nurse, but that statement did not 
address the etiology or severity of the appellant's low back 
disorder.  

Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his mother, friends 
and representatives, are cumulative evidence.  Moreover, the 
appellant's written statements and those of his friends 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the 
appellant, his mother and friends and his representatives 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the August 1994 
rating decision is not new and material and the appellant's 
claim as to service connection for a low back disorder is not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).

B.  Narcolepsy and nervous disorder claims.

As previously noted, the appellant's claims of entitlement to 
service connection for narcolepsy (also claimed as DR2 
deficiency) and a nervous condition variously described as an 
emotional unstable personality, intermittent panic 
situations, and interactive social instability, were 
initially denied by the RO as not proximately due to or the 
result of service in a rating decision issued in August 1976.  
The appellant was notified of the denial of these two claims 
that same month and he did not file a timely appeal.  Thus, 
that rating decision become final. 

The August 1976 rating decision therefore represents the last 
final decision on the merits for the narcolepsy and the 
psychiatric disorder claimed as emotional unstable 
personality or intermittent panic situations and/or 
interactive social instability claim, as well as the last 
time that these two claims were finally disallowed on any 
basis.  These two claims may be reopened only if new and 
material evidence has been secured or presented since the 
August 1976 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in connection with its 
August 1976 rating decision included the appellant's service 
medical records and his October 1970 and July 1976 
applications for benefits (VA Forms 21-526).  Review of the 
service medical records reveals that the appellant had had no 
complaints of a nervous condition or a sleep disorder during 
his entrance examination conducted on February 17, 1970.  
Treatment notes dated August 27, 1970 indicate that the 
appellant was diagnosed with cold syndrome and prescribed 
medication.  The next day, the appellant sought treatment 
saying that he had been very sleepy since the previous day.  
The clinical impression was a side effect of the previously 
prescribed medication and other medication was provided.  No 
further complaints concerning sleepiness are of record.  In 
August 1970, the appellant was seen for complaints of an 
upset stomach and depression.  A psychiatric social worker 
noted that the appellant was a 17-year-old who had been 
posted in Europe for approximately one month.  The impression 
was that he had been unhappy and directionless since before 
his enlistment and that he was manipulating for a discharge.  
The appellant was seen in the Mental Hygiene clinic in 
September 1970.  After examination, the diagnosis rendered 
was emotional instability reaction.  On his report of medical 
history submitted in conjunction with his September 1970 
separation examination, the appellant denied any emotional 
trouble, as well as any difficulty with sleep.  No 
psychiatric or sleep disorder was found on physical 
examination.

The Board has considered each item of evidence which has been 
added to the record since the August 1976 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes the appellant's March 1991 VA Form 21-
526; other written statements submitted by the appellant and 
his representatives; a VA Form 21-4192 dated in November 
1991; a statement from the appellant's private physician, 
dated in December 1990; a radiology report from a December 
1987 total myelogram and CT lumbar spine examination; the 
report of an October 1990 electrophysiological study done of 
the appellant's back; the report of the May 1991 VA medical 
examination; a July 1994 report from the appellant's private 
treating physician; a July 1993 neurologist report; an 
undated partial psychologist report; a March 1995 Sleep 
Disorder Clinic report; a September 1995 Clinic for Allergic 
and Rheumatic Diseases report; a November 1987 Beeches 
Hospital report; an August 1993 SmithKline Beecham laboratory 
report; Mayo Clinic records dated between June and August of 
1999; and written lay statements from the appellant's mother 
and several long-time friends, including a registered nurse.

The July 1994 private physician statement indicated that the 
appellant "apparently" had a problem with narcolepsy that 
was diagnosed while he was in the Army.  The physician did 
not address any psychiatric disorder(s).  The July 1993 
neurologist report noted that the appellant "alleged to have 
a history of narcolepsy dating back in the Army in 1970."  
This neurologist apparently referred the appellant for a 
narcolepsy genetic panel; the August 1993 test report 
indicates that HLA DR2, DR7 and DQ1 antigens were detected.  
The undated psychologist report stated that the appellant 
clearly had a personality disorder and that he carried a 
diagnosis of Borderline Personality by history.  The March 
1995 Sleep Disorders Clinic report indicated a diagnosis of 
sleep apnea; there was no mention of narcolepsy.  It was 
noted in the July 1999 Mayo Clinic treatment notes that the 
appellant's June 1999 psychiatric evaluation had resulted in 
an opinion that the appellant suffered from a personality 
disorder and possibly a somatoform disorder.  It was also 
noted that the appellant underwent a sleep study; no 
diagnosis of narcolepsy is noted in the Mayo Clinic records.  

While the appellant has submitted statements that he had no 
sleep or psychiatric problems prior to entering active duty, 
that he was discharged from active duty because of medical 
problems incurred as the result of service and that he has 
suffered from severe health problems since active service, 
the Board finds that the assertions of the appellant that his 
current sleep and psychiatric disorders are related to 
experiences he had in service are not competent medical 
evidence with regard to those issues.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Clinical records that indicate that the appellant 
reported a history of a diagnosis of narcolepsy in service 
are not material since a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes 
that the evidence of record does not reflect any diagnosis of 
narcolepsy either in service or after separation from 
service, nor are there any post-service clinical findings of 
any psychiatric disorder diagnosed as an emotional unstable 
personality, intermittent panic situations or interactive 
social instability.  (The separate issues of service 
connection for the currently diagnosed sleep apnea and 
dysthymia/depression are addressed in the REMAND section 
below).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his current sleep or psychiatric 
disorders and any in-service incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, any statement 
of the appellant's representatives or friends as to the 
etiology of the appellant's sleep or psychiatric disorders is 
also insufficient to establish a medical diagnosis.  Id.  

The Board does note that two of the persons who submitted 
written statements identified themselves as health care 
professionals.  The appellant's mother described herself as 
being a "Retired Health Care Provider" and put the initials 
"R.H.C." after her name.  Another statement was submitted 
by a registered nurse.  However, neither statement addressed 
the existence of narcolepsy or any psychiatric disorder.  

Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his mother, friends 
and representatives, are cumulative evidence.  Moreover, the 
appellant's written statements and those of his friends 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the 
appellant, his mother and friends and his representatives 
iterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claims of entitlement to service connection 
for a low back disorder, narcolepsy and a psychiatric 
disorder variously described as emotional unstable 
personality, also claimed as intermittent panic situations, 
and interactive social instability, the benefits sought on 
appeal are denied.


REMAND

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Notwithstanding, the appellant is further advised that the 
impact of this legislation is not to preclude a claimant from 
satisfying his or her ultimate responsibility to present 
evidence, in this instance, which establishes that a 
particular injury or disease resulting in disability was 
incurred coincident with service or aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preliminary review of the record, and in particular, the 
January 1997 claim for benefits, provides sufficient 
information to identify the appellant, service information, 
the benefit claimed, the disabilities for which the benefit 
is sought, and the appellant's signature, and constitutes a 
substantially complete application.  Accordingly, the Board 
has reviewed the evidence presented in support of the claims 
for service connection for multiple allergies with chronic 
upper respiratory infection and chronic bronchitis; a muscle 
strain of the right abdomen (claimed as right lower quadrant 
pain of the abdomen); bilateral Achilles tendinitis (claimed 
as intermittent minor edema in both ankles and chronic pain); 
blurred vision and pain of both eyes; intermittent acute 
nausea; migraine headaches; sinusitis; sleep apnea (claimed 
as chronic daytime sleepiness, and nighttime sleep 
disturbances); a thoracic spine strain and scoliosis (claimed 
as intermittent muscle spasms of the thoracic back and legs); 
myofascial pain syndrome with intermittent numbness of all 
limbs (claimed as intermittent radiating full body fulgurant 
pains); and a psychiatric disorder diagnosed as dysthymic 
disorder and/or depression.

The Board initially notes that the RO has been put on notice 
of relevant medical records demonstrating current diagnoses 
for many of the claimed conditions.  However, the RO has 
apparently not made any attempt to obtain the identified 
records.  In particular, the complete records from the Mayo 
Clinic have not been obtained; these include complete records 
from Drs. Larson, Fredrickson, Boylan, McMaster, Vick, 
Marshall and an unnamed ophthalmologist.  In addition, the 
complete records from Prestige Counseling, Baptist Medical 
Center Sleep Disorders Center and Drs. Pool, Lynch, Noran, 
Boone, Mass and Khoan have not been requested.

In accordance with the statutory duty to assist in the 
development in the development of evidence pertinent to his 
claim, the case is REMANDED for further development.

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and 
readjudicate the claims on appeal.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

If the benefits sought on appeal are not granted, a 
supplemental statement of the case should be furnished to the 
appellant and his representative.  A reasonable opportunity 
in which to respond should also be afforded.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 18 -


